Boylan, S.
The objections filed by Frances E. Livingston, having been withdrawn, the account is approved as filed. The *237executor is granted permission to abandon all property listed in schedule B-l of the account.
By the fifth paragraph of his will, the decedent bequeathed his “ household furniture and furnishings ” to a cousin, Helen Stafford Jefferson. The executor requests the court to instruct it as to whether the decedent’s automobile is included in “ household furniture and furnishings ”. It has been held that the words “ personal effects ” and “ household effects ” were broad enough to include an automobile. (Matter of Jones, 128 Misc. 244; Matter of Winburn, 139 Misc. 5; Matter of Burnside, 185 Misc. 808.) The word “ effects ” is a very general term. The words “ furniture ” and “ furnishings ” have definite, certain and limited meanings which do not include an automobile.
Enter decree accordingly.